Title: To Thomas Jefferson from Louis Guillaume Otto, 24 May 1785
From: Otto, Louis Guillaume
To: Jefferson, Thomas



Sir
Versailles May 24th. 1785.

I have had the honor to wait upon your Excellency on Sunday last, but your indisposition did not permit me to see you. Col. Humphreys has probably acquainted you that I have received Orders to sail next month to America and that I should be extreemely happy to carry Your Excellency’s Dispatches to Congress or to execute any private Orders You will be pleased to honor me with. I shall be at Paris in the Beginning of next month and probably leave the City towards the tenth. Permit me to assure you that I shall look upon it as a particular favour to receive your Commands during my residence at Newyorck and to have it in my power to convince you of the respectful attachments, with which I have the honor to be Sir, your Excellency’s Most humble and very obedient Servant,

Otto

